Title: To George Washington from Major General Philip Schuyler, 1 July 1776
From: Schuyler, Philip
To: Washington, George



Dear General
Albany July 1st 1776

On Friday Evening I received a Line from General Sullivan, Copy whereof I have the Honor to inclose; by the Contents your Excellency will perceive that we have Reasons to believe the next will announce his Arrival at Crown point.
Yesterday Morning General Gates introduced a Mr Avery to me, who applied to me for Money to carry on the Commissary General’s Department here—I asked if Mr Livingston was superceded and beged to see, how he (Avery) was authorized to act here; he shewed me a Commission from Mr Trumbull the Commissary General with Instructions annexed appointing him Deputy Commissary in Canada, and the Instructions were correspondent to such Appointment—I told him his Commission did not by any Means supersead Mr Livingston’s, and until that was done that I must consider Mr Livingston as the Deputy Commissary General here, and that all Warrants for Money to carry on that Department here must be drawn in his Favor unless Mr Trumbull himself was present—He assured me that it was Mr Trumbull’s Intentions that he (Avery) should have the sole Management,

and that Mr Livingston was only to be considered as a Contractor I sent for Mr Livingston, who produced a Letter of the 25th Instant from Mr Trumbull directly contradictory to what Mr Avery had asserted; upon which he declared that Mr Trumbull had informed him that Congress had given him full power to make any Arrangement he thought proper and displace whom he pleased, and that it was his Intention by giving him (Avery) that Commission to supercede Mr Livingston. To which Mr Livingston answered, that altho’ Mr Trumbull had no power to remove him unless authorized so to do by Congress, as he held his Commission immediately from that Body, yet if Mr Trumbull had expressed any such Intention that he would immediately resign, and he would put the Question to Mr Trumbull—I observed to Mr Avery that Nothing in his Commission or the Instructions annexed authorized him to say what he did: that Mr Trumbul’s Letter to Mr Livingston flatly contradicted it; that if he remained with the Army, provided it was not in Canada, he must be subordinate to Mr Livingston, and obey his Orders; which he chose not to do, and he is now going down—I advised him to remain until the Affair was determined & candidly told him that I should try to keep Mr Livingston in the Employment, if he chose it, because, admitting that their abilities and Integrity were perfectly equal Mr Livingston’s Conduct had met my Approbation, & that his great Family Connections in this County had enabled him to carry on the Service when others could not have done it, of which I gave Instances—General Gates was present, and acquiesced in the propriety of what I observed, I was therefore greatly surprized to be informed that he should tell Mr Avery, that he had Nothing to say here, but that as soon as he came to the Army he would employ him, I say I was greatly surprized because General Gates knew that, that Army was no longer in Canada, and because I did not know that he then claimed a Right to controul my Orders with Respect to the Army, even if it should be at Crown point, nor could I imagine he thought so as your Excellency’s Instructions to him gave as I concieve not the least Colour for it. Your last Letter to me holds up a contrary Idea, and so does every Resolution of Congress hitherto transmitted to me. but that General Gates conceived and still does that the Army is immediately under his Command I had a very few Hours after the most

convincing proof of, as your Excellency will observe from the inclosed paper, which I hastily drew up immediately after the Discourse and which I desired General Gates to read that no Misunderstanding might arise for want of recollecting what had been said, and which he acknowleges contains the Substance of what passed between us.
By your Excellency’s Instructions to General Gates he is empowered to appoint a Quarter Master General in Canada. I observed this Morning that I believed it was founded on a Supposition that Colonel Campbell was then about quitting Canada, for that I could not imagine that an Officer being “ordered to Congress to settle his Accounts” deprived him of his Employments: that Colonel Campbell was originally appointed to this Department, and Canada now being made a seperate one and the Command of it given to General Gates, he could under the powers he had appoint whom he pleased to act there, but that unfortunately for us the Evacuation of that Country by our Troops had taken place, and that I must and should consider Colonel Campbell as the D.Q.M. General on this Side of Canada.
If Congress intended that General Gates should command the Northern Army wherever it might be, as he assures me they did, it ought to have been signified to me, and I should then have immediately resigned the Command to him, but until such Intention is properly conveyed to me I never can: I must therefore entreat your Excellency to lay this Letter before Congress, that they may clearly & explicitly signify their Intentions to avert the Dangers & Evils that may arise from a disputed Command, for after what General Gates has said the Line must be clearly drawn, as I shall until then stand upon punctilios with General Gates, that I would otherwise with pleasure wave; but that the Service may not be retarded, nor suffer the least, from the Difference in Opinion between General Gates and me, I have determined to remain here; altho’ I had, before this Affair came to light, mentioned to him my Intentions of going up with him.
As both General Gates and myself mean to be candid and wish to have the Matter settled without any of that Chicane, which would disgrace us as Officers & Men, we have agreed to speak plain and to shew each other what we have written to you upon

the Occasion, and he has accordingly read the whole of what I have abovesaid.
Since writing the above General Gates has shewn me the Resolutions of Congress of the 17th Instant, which confirm me in the Opinion I have entertained that he was only to command the Army in Canada and that I had no Controul upon him, when there.
Your Excellency may be assured of my best Exertions to prevent the Enemy from penetrating into these Colonies—General Gates is in Sentiment with me on the Mode, that of encreasing our Naval Strength and fortifying some advantageous Spot on the East Side of Lake Champlain either opposite to Tyconderoga or between that and Crown point. Part of the Militia from this Colony is marched up—none of the others are yet moved—Their Tardiness will greatly distress us, as we have much very much to do, and few Men to do it with.
The Cannon sent by Colonel Knox are arrived Yesterday and altho’ the Indians have deferred the Treaty to the Middle of this Month, yet I have thought it advisable to take post at Fort Stanwix and all the Stores are moving from here to Day, and will I hope leave Schenectady on Wednesday Morning—The Commissioners of Indian Affairs have prepared a Message to the six Nations giving the Reasons why we take post at Fort Stanwix: this will however not be sent until every Thing is so far advanced that there may be no Danger in communicating to them my Intentions.
Should the Enemy advance and we be under the Necessity of calling forth the Militia nearest us, we shall be at a Loss for Ball and Buck Shot, I wish therefore to have twenty five Rounds a piece for ten thousand men sent up the soonest possible if it can any where be procured with a proportionate quantity of Cartridge paper and two Tons of Oakham.
If any Cutlasses, Stink pots and Hand Grenades can be got I beg they may also be sent for the Use of our armed vessels.
One hundred thousand of the Dollars brought up by General Gates are ordered to the Army; better than half of the other are already expended, nor will any be left in two or three Days.
Mr Duane informed me and gave me Leave to make Use of his Name that the five hundred thousand voted by Congress, the

22d of May for this Department were actually charged, and he fears that they have met with some Accident on the Way up.
I have ordered the Silver to be kept in Chest, except about £3000 which we borrowed here and must now be repaid.
4 O’Clock P.M. I am this Moment favored with your Excellency’s Letter of the 27th Ultimo inclosing Copy of a Resolution of Congress of the 24th I have immediately an Oppertunity of forwarding Copies thereof to Governor Trumbull and Mr Edwards, the latter has already received one Month’s Advance Wages for the Stockbridge Company, and which I suppose is by this Time paid to them as he informed me that they were to be here on Wednesday or Thursday next. I am afraid it will give great Umbrage if they are immediately discharged, but as the order is positive I dare not presume to defer complying with it—I shall however request Mr Edwards to do it in a Manner that will give the least Offence.
I wish Colonel Francis and Colonel Wolcott were immediately ordered up to attend the Conference at the German Flatts on the 15th Instant, as I propose going to Crown point to Morrow, having upon farther Consultation with General Gates & General Arnold since writing the foregoing determined upon it, and this Journey may detain me so long as to prevent my Attendance, in which Case there will be only two Commissioners present. I am Dr General most respectfully Your obedient humble Servant

Ph: Schuyler

